Citation Nr: 0527058	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  03-16 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder, not otherwise specified.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant-veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971, and again from April 1979 to September 1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A depressive disorder, not otherwise specified, was not 
incurred in or aggravated by active service, a result of 
service-connected disability or presumed to have been 
incurred during service.

3.  The veteran has two service-connected disabilities with a 
combined rating of 60 percent.  One disability is rated as 60 
percent disabling.  

4.  The veteran does not meet the percentage threshold 
requirements provided in 38 C.F.R. Section 4.16(a) for 
consideration of entitlement to a total rating based on 
individual unemployability.

5.  The veteran has four years of college education and work 
experience as a land surveyor and salesman.

6.  The veteran is not precluded from securing and following 
some form of substantially gainful employment consistent with 
his education and work experience as a result of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  Criteria for establishment of service connection for a 
depressive disorder, not otherwise specified, have not been 
met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).

2.  Criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.97, Diagnostic Code 6602 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to proceeding with an examination of the merits of the 
claims here on appeal, the Board must determine whether the 
veteran has been apprised of the law and regulations 
applicable to this matter, the evidence necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (the VCAA) and other applicable laws.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA must make reasonable efforts to obtain 
relevant governmental and private records that a claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA also states that assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A.  The United States 
Court of Appeals for Veterans Claims (Court) held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C.A. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision (i.e. that of the RO) on a claim for VA benefits.  
In Pelegrini, it was observed that VA must (1) inform a 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim; (2) inform a claimant 
of the information and evidence that VA will seek; (3) inform 
a claimant of the information and evidence that the claimant 
is expected to provide; and (4) request or tell a claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirements comes from the language of 38 C.F.R. Section 
3.159(b)(1).

In this case, VCAA notices were given in June 2002 and 
September 2003, prior to the initial AOJ decisions on appeal 
of August 2002 and February 2004, respectively.  Thus, the 
notices were sent to the veteran before the adverse decisions 
by the RO as required by Pelegrini, supra.

The veteran was informed of the requirements of the VCAA 
specifically and in detail in letters dated in June 2002 and 
September 2003.  Because the letters fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 129 (2005).  In 
addition to the explicit VCAA notice, the veteran was advised 
in the rating decisions on appeal, the Statements of the 
Case, and the Supplemental Statements of the Case as to the 
specific reasons why his particular claims were being denied 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. Section 3.159(b)(1) in 
the May 2003 and May 2004 Statements of the Case.  Thus, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done - notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield, supra.

The Board also finds, after reviewing the record, that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him physical examinations 
and obtaining a medical opinion as to the etiology of his 
psychiatric disorder.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Although the veteran requested in January 2005 that a new VA 
examination be scheduled because his service-connected 
disability had worsened since his previous examination, the 
Board finds that the evidence of record is sufficient upon 
which to render a decision and that scheduling additional 
examinations would only delay a final decision.  
Specifically, the veteran underwent VA examination in June 
2004 and treatment records and examination reports reveal 
that his service-connected asthma has been static for a 
number of years.  Thus, the Board finds that no reasonable 
possibility exists that additional assistance would aid in 
substantiating the claims on appeal.

The veteran testified before an RO hearing officer in March 
2003 with respect to his claim of entitlement to service 
connection for a psychiatric disorder.  In February 2005, the 
veteran's representative advised VA that the veteran withdrew 
his request for a hearing before the Board. 

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Consequently, the Board finds that the record 
is ready for appellate review.

Service Connection

The veteran asserts that he has a current psychiatric 
disability that must have begun during one of his periods of 
service because he made poor decisions during his service.  
He points out that he was diagnosed as having an anxiety 
reaction upon VA examination in 1971 as evidence of the 
existence of a psychiatric disorder during at least his 
second period of service.  The veteran testified before an RO 
hearing officer in March 2003, however, that he did not 
participate in treatment for a psychiatric disorder during 
either period of active service nor for several years after 
his final discharge from service in 1982.  The veteran stated 
that he first sought psychiatric treatment in 1986 because he 
was abusing drugs.

Service medical records from the veteran's first period of 
service do not include any complaint of, treatment for, or 
diagnosis of a psychiatric disorder.  Upon discharge from 
service in September 1971, the veteran filed his initial 
application for VA compensation benefits and asserted that he 
had a nervous breakdown.  VA examination report dated in 
November 1971 included a diagnosis of mild anxiety reaction.  
Service connection for an anxiety reaction was denied by the 
RO in April 1972, however, because there was no evidence of a 
disability during service; the veteran was given notice of 
that decision in May 1972, but did not appeal the denial of 
benefits.  As such, the rating decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The veteran entered service again in 1979 and had a second 
period of honorable service that ended in 1982.  Service 
medical records for this period of service are also silent as 
to any complaints of a psychiatric disorder.  Upon discharge 
examination in September 1982, the veteran was not found to 
have any psychiatric disability.

Post-service treatment records reflect psychiatric 
hospitalization due to the veteran's abuse of heroin and 
cocaine.  He underwent a number of VA psychiatric 
examinations in conjunction with claims of entitlement to 
nonservice-connected pension and Axis I diagnosis was 
polysubstance dependence.  The veteran also underwent 
psychiatric evaluations when pursuing disability benefits 
through the Social Security Administration.  All records show 
a history of psychiatric treatment and disability due to 
substance abuse with no suggestion of the veteran having 
developed an acquired psychiatric disorder such as depression 
during either of his periods of active service.

In July 1996, the veteran requested that his claim of 
entitlement to service connection for a psychiatric disorder 
be reopened.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For claims filed 
prior to August 2001, such as this claim, "new and material 
evidence" is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran submitted treatment records from his private 
treating psychiatrist including a February 2003 evaluation 
report with the diagnosis of an organic mental disorder with 
depression and the opinion that the veteran's emotional 
condition developed as a result of difficulties experienced 
during service.  Based on the newly submitted evidence that 
the RO deemed to be material, the RO reopened the veteran's 
claim and denied it on the merits.  The Board, however, is 
required to address the issue of reopening despite the RO's 
denial of service connection on the merits.  See Barnett v. 
Brown, 83 F.3d 1380 (1996). 

Following a complete review of the record evidence as 
outlined above, the Board also finds that the veteran 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for a psychiatric 
disorder.  Specifically, current psychiatric treatment 
records include the opinion that the veteran's psychiatric 
disorder began as a result of service.  It is important to 
note that the credibility of new evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With the reopening of the veteran's claim, entitlement to 
service connection must be addressed on the merits.  Service 
connection for VA compensation purposes will be granted for 
a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
mere fact of an in-service injury is not enough; there must 
be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.  Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).

The veteran seeks service connection for a psychiatric 
disorder and psychoses are deemed to be chronic diseases 
under 38 C.F.R. Section 3.309(a).  Service connection may be 
granted under 38 C.F.R. Section 3.307(a)(3) if the evidence 
shows that a chronic disease manifest to a degree of ten 
percent or more within one year from the date of separation 
from service.  See 38 C.F.R. § 3.307.  Separation from 
service is defined as the veteran's discharge date.  See 
38 C.F.R. § 3.307(a)(2).  Therefore, because the veteran was 
last discharged from service in September 1982, the evidence 
must show that a chronic disease manifest to a degree of ten 
percent by September 1983 in order for service connection to 
be granted based upon a presumptive period.  There is no 
statutory or regulatory provision to allow for an extension 
of a presumptive period.

Although the veteran was determined upon VA examination in 
1971 to have a mild anxiety reaction, he did not participate 
in any psychiatric treatment until several years after his 
last discharge from service.  His assertion that he must have 
had a psychiatric disorder at least during his second period 
of service because he was diagnosed as having an anxiety 
reaction prior to that service is without merit because there 
is no medical evidence of a chronic psychiatric disorder 
either during the veteran's second period of service or upon 
his discharge in 1982.  Treatment records and examination 
reports dated in the 1980's consistently show that the 
veteran sought treatment for polysubstance dependence and any 
depression experienced was a result of that dependence. 

The opinion of the veteran's current treating psychiatrist 
that the veteran's organic mental disorder is due to his 
service appears to be based solely upon a history as provided 
by the veteran.  The Board notes that it is not bound by a 
medical opinion based solely upon an unsubstantiated history 
as related by the veteran.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  

The veteran underwent VA psychiatric examination in December 
2002 and complained of an inability to work because of 
depression.  The examiner rendered an Axis I diagnosis of 
anxiety disorder, not otherwise specified.  The examiner also 
reviewed the veteran's claims folder and treatment records 
and opined that the veteran did not have a psychiatric 
disorder related to his period of service or due to his 
service-connected asthma.  The examiner suggested that the 
veteran's psychiatric disorder was a drug-induced disorder 
because he began treatment as a result of drug abuse.

Based on a complete review of the record, the Board finds 
that the veteran does not have a current psychiatric disorder 
that began during service, within one year of discharge from 
service, or as a result of a service-connected disability.  
The opinion of the veteran's treating psychiatrist is not 
accepted as credible because it is not based upon a review of 
the record and is not supported by any rationale.  As such, 
service connection for a depressive disorder, not otherwise 
specified, is denied.

Total Rating

The veteran asserts that he is totally unemployable as a 
result of his service-connected asthma.  He advised VA that 
he has been considered disabled by the Social Security 
Administration since 1989.  The veteran's service records 
reveal that he is treated periodically for asthma and takes 
medication on a regular basis to control his asthma.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

The veteran has two service-connected disabilities.  
Specifically, asthma rated as 60 percent disabling and 
tonsillitis rated as noncompensable.  His total combined 
disability rating is 60 percent.  As such, the veteran does 
not meet the percentage threshold requirements provided in 38 
C.F.R. Section 4.16(a) for consideration of entitlement to a 
total rating based on individual unemployability.  He may, 
however, be entitled to a total rating based on an extra-
schedular considerations under 38 C.F.R. Section 4.16(b).


38 C.F.R. Section 4.16(b) allows for a veteran who does not 
meet the threshold requirements for the assignment of a total 
rating based on individual unemployability but who is deemed 
by the Director of Compensation and Pension Services to be 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities to be 
rated totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on his 
employability must be considered and the claim submitted to 
the Director for determination.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon a veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria for determining 
unemployability include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
him in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The veteran was granted Social Security disability benefits 
due to mental impairment.  Its February 1991 decision noted 
that the veteran had bronchial asthma, but it was 
specifically also noted that the veteran's mental disorder 
was his most significant impairment.  Consultative evaluation 
reports from the Social Security Administration records dated 
in 1988 include findings of severe bronchial asthma with 
moderate chronic obstructive pulmonary disease.

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Thus, the Board turns to 
the veteran's current treatment records and examinations to 
determine his level of disability.

There is no evidence whatsoever of current symptoms 
associated with tonsillitis so the Board finds that the 
noncompensable evaluation assigned for that disability is 
accurate.  Additionally, current medical findings with 
respect to the veteran's asthma reveal that he has mild 
obstructive impairment controlled with the use of an inhaler.  
Pulmonary function studies performed in July 2002 show a 
Forced Vital Capacity (FVC) over 100 percent of the predicted 
value, a Forced Expiratory Volume in one second (FEV-1) of 91 
percent of the predicted value, and an FEV-1/FVC ratio of 77 
percent.  These scores are consistent with the assignment of 
only a 10 percent rating for asthma under Diagnostic Code 
6602.

The veteran required emergency treatment one time in 2004 
following an asthma attack and in June 2004 was found to have 
mild obstructive ventilatory impairment upon VA examination.  
The veteran complained of having only occasional asthma 
attacks that he controlled with inhalers and indicated that 
such attacks were triggered by stress, cigarette smoke, dust, 
and seasonal and temperature changes.  X-rays performed at 
that time showed that the veteran's lungs were clear.

The veteran requested a total rating in May 2003 and reported 
having four years of college education and work experience as 
a salesman.  The record reflects that the veteran was a land 
surveyor during service.  The Board points out that the 
veteran specifically stated in his VA Form 9 submitted in May 
2004 that he was unable to perform work as a land surveyor 
because it required too much physical exertion and would 
exacerbate his asthma.  This, however, is not the only type 
of work that the Board must consider when determining if the 
veteran's service-connected disability precludes him from 
employment.  

The medical evidence of record reflects that the veteran has 
mild impairment due to his service-connected disabilities.  
The veteran reported on several occasions that he was unable 
to work due to psychiatric impairment and his award of Social 
Security benefits is based upon a finding of disability due 
to mental impairment.  As such, the record does not support 
the veteran's contention that he is incapable of performing 
any type of employment as a result of his asthma.  
Consequently, absent medical evidence of more severe 
impairment due to service-connected disability, the claim of 
entitlement to a total rating based on individual 
unemployability must be denied.


ORDER

Service connection for a depressive disorder, not otherwise 
specified, is denied.

A total rating based on individual unemployability is denied.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


